--------------------------------------------------------------------------------


Exhibit 10.105   EXECUTION

AMENDMENT AND RESTATEMENT AGREEMENT

DATED 4 SEPTEMBER, 2019

between

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED

(as borrower)

 

FIRSTRAND BANK LIMITED
(ACTING THROUGH ITS RAND MERCHANT BANK DIVISION)
(as lender)

and

FIRSTRAND BANK LIMITED

(ACTING THROUGH ITS RAND MERCHANT BANK DIVISION)
(as facility agent)

 

 

 

 

relating to the Senior Facility E Agreement, originally dated 26 September, 2018

[exhibit10-1051x1.jpg] 

--------------------------------------------------------------------------------

CONTENTS

Clause  Page 1. Interpretation 3 2. Amendments 4 3. Representations and
Warranties 4 4. Guarantees 5 5. Resignation as Guarantor 6 6. Security 6
7. Miscellaneous 6 8. Governing Law 6 9. Counterparts 6


--------------------------------------------------------------------------------

THIS AGREEMENT is made between:

(1) NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED, registration
number 2002/031446/07, as borrower (the Borrower);

(2) EACH GUARANTOR LISTED IN SCHEDULE 1 (THE OBLIGORS) as guarantors (the
Guarantors);

(3) FIRSTRAND BANK LIMITED (ACTING THROUGH ITS RAND MERCHANT BANK DIVISION) as
original lender (in this capacity, the Original Senior Facility E Lender); and

(4) FIRSTRAND BANK LIMITED (ACTING THROUGH ITS RAND MERCHANT BANK DIVISION) as
agent of the Senior Facility E Lenders (the Facility Agent).

BACKGROUND:

(A) This Agreement is supplemental to, amends and restates (but does not novate)
the Original Senior Facility E Agreement (defined below).

(B) The Parties have consented to the amendments to the Original Senior Facility
E Agreement contemplated by this Agreement.

IT IS AGREED as follows:

1. INTERPRETATION

1.1 Definitions

In this Agreement:

1.1.1 Amended & Restated Senior Facility E Agreement means the Original Senior
Facility E Agreement, as amended and restated pursuant to this Agreement.

1.1.2 Amendment Document means:

(a) this Agreement; and

(b) the Amended & Restated Senior Facility E Agreement.

1.1.3 Common Terms Agreement Amendment and Restatement Agreement means the
written agreement entitled "Third Amendment and Restatement Agreement", dated on
or about the date of this Agreement, between, among others, the Borrower and the
Facility Agent.

1.1.4 Effective Date means the date on which the Facility Agent issues the
notice referred to in Clause 2.1 (Effective Date) of the Common Terms Agreement
Amendment and Restatement Agreement.

1.1.5 Original Senior Facility E Agreement means the written agreement entitled
"Senior Facility E Agreement", dated on or about 26 September, 2018, between the
Borrower (as borrower), the Original Senior Facility E Lender and the Facility
Agent.

1.1.6 Party means a party to this Agreement.

1.1.7 Signature Date means the date on which, once this Agreement has been
signed by all the Parties, it is signed by the last Party to do so.

Unless expressly otherwise defined in this Agreement, terms and expressions
defined in the Original Senior Facility E Agreement have the same meaning in
this Agreement.

3

--------------------------------------------------------------------------------

1.2 Construction

The provisions of clause 1 (Definitions and Interpretation) of the Original
Senior Facility E Agreement apply to this Agreement as though they were set out
in full in this Agreement, except that references to the Original Senior
Facility E Agreement are to be construed as references to this Agreement.

2. AMENDMENTS

2.1 Amendment and restatement of Finance Documents

Subject to the terms of this Agreement, on and with effect from the Effective
Date the Original Senior Facility E Agreement will be amended so that it reads
as if it were restated in the form set out in Schedule 2 (Amended and Restated
Senior Facility E Agreement).

2.2 Finance Documents

On and with effect from the Effective Date, any reference in a Finance Document
to the "Senior Facility E Agreement" shall be a reference to that agreement as
amended and restated pursuant to this Agreement.

3. REPRESENTATIONS AND WARRANTIES

Each Obligor makes the representations and warranties set out in this Clause to
each Finance Party on the Signature Date.  References in this Clause to it or
its include, unless the context otherwise requires, each Obligor.

3.1 Status

3.1.1 It is a limited liability corporation, duly incorporated and validly
existing under the laws of its jurisdiction of incorporation.

3.1.2 It and each of its Subsidiaries has the power to own its assets and carry
on its business as it is being conducted.

3.2 Capacity, power and authority

3.2.1 It has the legal capacity and power to enter into and perform, and has
taken all necessary action to authorise the entry into and performance of, the
Finance Documents to which it is or will be a party and the transactions
contemplated by those Finance Documents.

3.2.2 No limit on its powers will be exceeded as a result of the borrowing,
grant of security or giving of guarantees or indemnities contemplated by the
Finance Documents to which it is a party.

3.3 Binding obligations

3.3.1 The obligations expressed to be assumed by it in each Finance Document to
which it is a party are legal, valid, binding and enforceable obligations.

3.3.2 Each Finance Document to which it is a party is in the proper form for its
enforcement in the jurisdiction of its incorporation.

4

--------------------------------------------------------------------------------

3.4 Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents to which it is a party and the establishment of
Transaction Security pursuant to the Security Documents to which it is a party,
do not and will not conflict with:

3.4.1 any law or regulation applicable to it;

3.4.2 its or any of its Subsidiaries' constitutional documents; or

3.4.3 any material agreement or instrument binding upon it or any of its
Subsidiaries or any of its or any of its Subsidiaries' assets or constitute a
default or termination event (however described) under any such agreement or
instrument.

3.5 Authorisations

Except as expressly set out in Schedule 10 (Disclosure Schedule) of the Common
Terms Agreement, all authorisations required:

3.5.1 to enable it lawfully to enter into, exercise its rights and comply with
its obligations under the Finance Documents to which it is a party;

3.5.2 to make the Finance Documents to which it is a party admissible in
evidence in its jurisdiction of incorporation; and

3.5.3 for it and those of its Subsidiaries which are members of the Group to
carry on their respective businesses in the ordinary course and in all material
respects as they are being conducted,

have been obtained or effected and are in full force and effect.

3.6 Repeating Representations

The Repeating Representations:

3.6.1 are true; and

3.6.2 would also be true if references to the Original Senior Facility E
Agreement were construed as references to the Original Senior Facility E
Agreement as amended by this Agreement.

In each case, each Repeating Representation is made by reference to the
circumstances existing at the Signature Date.

4. GUARANTEES

On the Effective Date, each Obligor:

4.1 confirms its acceptance of the Amendment Documents;

4.2 agrees that it is bound as an Obligor by the terms of the Amendment
Documents; and

4.3 (if a Guarantor) confirms that its guarantee under clause 18 (Guarantee and
Indemnity) of the Common Terms Agreement and under any other Finance Document
entered into with a Finance Party:

4.3.1 continues in full force and effect; and

5

--------------------------------------------------------------------------------

4.3.2 extends to the obligations of the Obligors under the Amendment Documents.

5. RESIGNATION AS GUARANTOR

On the Effective Date, Cash Paymaster Services Proprietary Limited (registration
number 1971/007195/07) resigns as Guarantor and is released from all of its
obligations under the Amendment Documents.

6. SECURITY

On the Effective Date, each Obligor confirms that:

6.1 any Security created by it under the Security Documents extends to the
obligations of the Obligors under the Finance Documents (including the Amended &
Restated Senior Facility E Agreement); and

6.2 the Security created under each Security Document to which it is a party
continues in full force and effect on the terms of the respective Security
Documents.

7. MISCELLANEOUS

7.1 This Agreement is a Finance Document.

7.2 The Original Senior Facility E Agreement and this Agreement will, from the
Effective Date, be read and construed as one document.

7.3 Except as otherwise provided in this Agreement, the Finance Documents remain
in full force and effect without any amendment whatsoever.

7.4 Except to the extent expressly waived in this Agreement, no waiver is given
by this Agreement and the Lenders expressly reserve all their rights and
remedies in respect of any breach of, or other Default under, the Finance
Documents.

8. GOVERNING LAW

This Agreement is governed by the laws of South Africa.

9. COUNTERPARTS

This Agreement may be executed in any number of counterparts.  This has the same
effect as if the signatures on the counterparts were on a single copy of this
Agreement.

6

--------------------------------------------------------------------------------

SCHEDULE 1


THE OBLIGORS

 

Name of Borrower

Jurisdiction of Incorporation

Registration number
(or equivalent, if any)

1.

Net1 Applied Technologies South Africa Proprietary Limited

South Africa

2002/031446/07


 

Name of Guarantor

Jurisdiction of Incorporation

Registration number
(or equivalent, if any)

1.

Net1 UEPS Technologies, Inc.

State of Florida, United States

N/A

2.

Net1 Applied Technologies South Africa Proprietary Limited

South Africa

2002/031446/07

3.

Cash Paymaster Services Proprietary Limited

South Africa

1971/007195/07

4.

EasyPay Proprietary Limited

South Africa

1983/008597/07

5.

Manje Mobile Electronic Payment Services Proprietary Limited

South Africa

2008/004377/07

6.

Moneyline Financial Services Proprietary Limited

South Africa

1998/020799/07

7.

Net1 FIHRST Holdings Proprietary Limited

South Africa

2009/022023/07

8.

Net1 Finance Holdings Proprietary Limited

South Africa

1998/020801/07

9.

Net1 Mobile Solutions Proprietary Limited

South Africa

2006/009851/07

10.

Net1 Universal Electronic Technological Solutions Proprietary Limited

South Africa

2009/001034/07

11.

Prism Holdings Proprietary Limited

South Africa

1998/018949/07

12.

Prism Payment Technologies Proprietary Limited

South Africa

1990/005062/07

13.

RMT Systems Proprietary Limited

South Africa

2001/028826/07

7

--------------------------------------------------------------------------------

SCHEDULE 2


AMENDED AND RESTATED SENIOR FACILITY E AGREEMENT

                                                                                                                                  
8

--------------------------------------------------------------------------------


 

 

 

EXECUTION

SENIOR FACILITY E AGREEMENT

DATED 26 SEPTEMBER, 2018
AS AMENDED AND RESTATED ON 4 SEPTEMBER, 2019

FACILITY AGREEMENT

for

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED

(as borrower)

provided by

FIRSTRAND BANK LIMITED
(ACTING THROUGH ITS RAND MERCHANT BANK DIVISION)

(as lender)

with

FIRSTRAND BANK LIMITED
(ACTING THROUGH ITS RAND MERCHANT BANK DIVISION)
(as facility agent)

This Agreement is entered into subject to the terms of a Common Terms Agreement
originally dated on or about 21 July, 2017 as amended and/or amended and
restated from time to time

[exhibit10-1051x1.jpg]


--------------------------------------------------------------------------------

Table of Contents

Clause Page 1. Definitions and Interpretation 1 2. The Facility 3 3. Purpose 3
4. Conditions of Utilisation 3 5. Utilisation and Disbursement 4 6. Repayment 5
7. Prepayment and Cancellation 5 8. Interest 6 9. Interest Periods 6 10. Fees 7
11. Default 7 12. Undertakings 8 13. General 9 Schedule 1              Form of
Utilisation Request 11

 

 

2

--------------------------------------------------------------------------------

THIS AGREEMENT is made between:

(1) NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED, registration
number 2002/031446/07, as borrower (the Borrower);

(2) FIRSTRAND BANK LIMITED (ACTING THROUGH ITS RAND MERCHANT BANK DIVISION) as
original lender (in this capacity, the Original Senior Facility E Lender); and

(3) FIRSTRAND BANK LIMITED (ACTING THROUGH ITS RAND MERCHANT BANK DIVISION) as
agent of the Senior Facility E Lenders (the Facility Agent).

IT IS AGREED as follows:

1. DEFINITIONS AND INTERPRETATION

1.1 Definitions

In this Agreement:

1.1.1 Applicable Margin means, in relation to any Senior Facility E Loan or
Unpaid Sum:

(a) 0.00 per cent. per annum, provided that no Event of Default has occurred and
is continuing; and

(b) with effect from the date of occurrence of an Event of Default and for so
long as it is continuing, the Applicable Margin shall be the percentage per
annum set out in paragraph (a) above plus 2.00 per cent.

1.1.2 Availability Period means the period from and including the Effective Date
to and including the earlier of:

(a) the date falling 12 months from the Effective Date (or such later date
agreed by the Senior Facility E Lender); and

(b) the date on which the Senior Facility E Lender demands immediate repayment
of all amounts owing under the Facility.

1.1.3 Available Commitment means R1,200,000,000 to the extent not cancelled,
transferred or reduced under the Common Terms Agreement.

1.1.4 Available Facility means the aggregate, from time to time, of the
Available Commitment of each Senior Facility E Lender.

1.1.5 Cash Float Amount has the meaning given to that term in Clause 12.3.

1.1.6 Common Terms Agreement means the written agreement entitled "Common Terms
Agreement", dated on or about 21 July, 2017 (as amended and/or reinstated from
time to time), between, amongst others, the Borrower (as borrower), the Original
Senior Facility E Lender (as lender) and the Facility Agent, as amended from
time to time.

1.1.7 Effective Date has the meaning given to that term in the Second Amendment
and Restatement Agreement.

1.1.8 Fidelity means Fidelity Cash Solutions Proprietary Limited (registration
number 2000/025082/07), a company registered under the laws of South Africa.

1.1.9 Final Maturity Date means the date occurring 12 months from the Effective
Date or such later date agreed by the Parties.

3

--------------------------------------------------------------------------------

1.1.10 Interest Payment Date means:

(a) the twentieth day of each month; and

(b) the Final Maturity Date.

1.1.11 Interest Period means, in relation to a Senior Facility E Loan, each
period determined in accordance with Clause 9 (Interest Periods).

1.1.12 Party means a party to this Agreement.

1.1.13 Prime Rate means the publicly quoted basic rate of interest, from time to
time published by First National Bank as being its prime overdraft rate, as
certified by any manager of First National Bank whose appointment and
designation it will not be necessary to prove, which certificate will serve as
prima facie proof of said Prime Rate.

1.1.14 Second Amendment and Restatement Agreement means the written agreement
entitled "Second Amendment and Restatement Agreement" dated on or about the
Signature Date, between, amongst others, the Borrower (as borrower), the
Original Senior Facility E Lender (as lender) and the Facility Agent.

1.1.15 Senior Facility E or Facility means the facility made available to the
Borrower under this Agreement.

1.1.16 Senior Facility E Commitment means the "Senior Facility E Commitment" as
defined in the Common Terms Agreement.

1.1.17 Senior Facility E Discharge Date means the date on which:

(a) the Senior Facility E Outstandings have been irrevocably and unconditionally
paid and discharged in full (whether or not as a result of enforcement); and

(b) the Senior Facility E Lender has no commitment whatsoever to provide finance
or any other form of credit or financial accommodation to any person under any
Finance Document,

as certified in writing by the Facility Agent (acting on the instructions of all
the Senior Facility E Lenders) within 5 Business Days of receipt of a request
for confirmation from the Borrower, if all the requirements above have in fact
been met.

1.1.18 Senior Facility E Loan or Loan means a "Senior Facility E Loan" as
defined in the Common Terms Agreement.

1.1.19 Senior Facility E Outstandings means "Senior Facility E Outstandings" as
defined in the Common Terms Agreement.

1.1.20 Signature Date means the date stated at the beginning of this Agreement.

1.1.21 Total Senior Facility E Commitments means "Total Senior Facility E
Commitments" as defined in the Common Terms Agreement.

1.1.22 Unpaid Sum means an "Unpaid Sum" as defined in the Common Terms Agreement
in respect of Senior Facility E.

1.1.23 Utilisation Request means the notice substantially in the form set out in
Schedule 1 (Form of Utilisation Request) or an equivalent notice provided using
the RMB online banking system.

 

4

--------------------------------------------------------------------------------

1.2 Construction

1.2.1 Terms and expressions defined in the Common Terms Agreement, unless
expressly defined in this Agreement, have the same meaning in this Agreement.

1.2.2 The provisions of clauses 1.3 (Construction) and 1.4 (Third party rights)
of the Common Terms Agreement apply to this Agreement as though they were set
out in full in this Agreement, except that a reference in those clauses to the
Common Terms Agreement are to be construed as references to this Agreement.

1.2.3 This Agreement and the rights and obligations of the Parties hereunder
shall in all respects be subject to the terms and conditions of the Common Terms
Agreement, which shall apply mutatis mutandis to this Agreement and be
incorporated herein by reference.  If there is any conflict between this
Agreement and the Common Terms Agreement, this Agreement shall prevail.

2. THE FACILITY

2.1 Senior Facility E

Subject to the terms of this Agreement and the Common Terms Agreement, the
Senior Facility E Lender makes available to the Borrower the Senior Facility E.

2.2 Designation

This Agreement is a Senior Facility Agreement and the Senior Facility E
Agreement, each as defined in the Common Terms Agreement.

3. PURPOSE

3.1 The Borrower shall apply all amounts borrowed by it under Senior Facility E
only in or towards the purpose set out in clause 3.1.4 (Purpose) of the Common
Terms Agreement, and for no other purpose whatsoever.  Failure to apply all
amounts borrowed by the Borrower under Senior Facility E for that purpose shall
constitute an Event of Default.

3.2 No Finance Party is bound to monitor or verify the utilisation of Senior
Facility E or will be responsible for, or for the consequences of, such a
utilisation.

4. CONDITIONS OF UTILISATION

4.1 Conditions precedent

The Borrower may not deliver a Utilisation Request to the Facility Agent under
Senior Facility E (and the Senior Facility E Lender shall have no obligation to
advance any Senior Facility E Loan or to provide any other form of credit or
financial accommodation under this Agreement to any person) unless the Facility
Agent has issued the notice contemplated by clause 2.1 (Effective Date) of the
Second Amendment and Restatement Agreement.

4.2 Further conditions precedent

Subject to the Common Terms Agreement and this Agreement, the Senior Facility E
Lender will only be obliged to participate in a Senior Facility E Loan if:

4.2.1 the requirements of clause 4.2 (Further conditions precedent) of the
Common Terms Agreement have been met;

5

--------------------------------------------------------------------------------

4.2.2 all outstanding interest and other applicable fees were paid on the most
recent Interest Payment Date; and

4.2.3 the Borrower has provided the Bank with the cash reconciliation report
pursuant to Clause 12.4 for previous day and the Bank is satisfied with the
content of that cash reconciliation report.

5. UTILISATION AND DISBURSEMENT

5.1 Delivery of a Utilisation Request

5.1.1 The Borrower may utilise Senior Facility E during the Availability Period
by delivery of an email to FNB Cash Operations at the email address notified to
the Borrower by the Senior Facility E Lender with a copy to the Facility Agent
of a duly completed Utilisation Request.

5.1.2 Unless the Facility Agent otherwise agrees, the latest time for receipt by
the Facility Agent of a Utilisation Request is 10h00 three Business Days before
the proposed Utilisation Date or such shorter period as the Facility Agent
agrees in writing.

5.1.3 A Utilisation Request is irrevocable.

5.2 Completion of a Utilisation Request

A Utilisation Request will not be regarded as having been duly completed unless:

5.2.1 the proposed Utilisation Date is a Business Day within the Availability
Period;

5.2.2 the currency of the Utilisation is Rand;

5.2.3 it specifies the amount of the proposed Utilisation;

5.2.4 its sets out the Available Commitment after the proposed Utilisation;

5.2.5 it confirms that no Event of Default has occurred or is continuing;

5.2.6 it confirms that at least 80 per cent. of the previous Senior Facility E
Loan has been repaid;

5.2.7 it confirms that it has immediate access to the Cash Float Amount; and

5.2.8 it is signed by two authorised signatories of the Borrower.

Only one Senior Facility E Loan may be requested in a Utilisation Request.

5.3 Disbursement

5.3.1 If the conditions set out in this Agreement and the Common Terms Agreement
have been met, the Senior Facility E Lender must advance and lend to the
Borrower, who shall borrow from the Lender, the Senior Facility E Loan on the
Utilisation Date.  The Senior Facility E Lender must make the Senior Facility E
Loan available to the Facility Agent by no later than 11h00 on the applicable
Utilisation Date for disbursement to the Borrower.

5.3.2 The amount of the Senior Facility E Lender's participation in outstanding
Senior Facility E Loans cannot exceed R1,200,000,000.

5.3.3 The Original Senior Facility E Lender is not obliged to participate in a
Senior Facility E Loan if, as a result:

6

--------------------------------------------------------------------------------

(a) the outstanding Senior Facility E Loan would exceed its Available
Commitment; or

(b) the outstanding Senior Facility E Loan would exceed the Available Facility.

5.4 Automatic cancellation of Commitments

The Senior Facility E Commitments which, at that time, are unutilised, and in
respect of which no Utilisation Request has been delivered, shall be immediately
cancelled at 10h00 on the last day of the Availability Period.

5.5 Cash Processing

For the first 2 months after the first Utilisation Date, the Parties together
with Fidelity and First National Bank, shall hold weekly meetings to monitor,
analyse and optimise the cash processing system.

5.6 Settlement Cycle

The aggregate amount of cash withdrawn from static automatic teller machines and
not settled by Grindrod Bank Limited to the Borrower, shall not exceed
R250,000,000 without the prior written consent of the Senior Facility E Lender.

6. REPAYMENT

6.1 The Borrower shall repay at least 80 per cent. of each Senior Facility E
Loan within 20 days from the Utilisation Date of that Loan (subject to Clause 10
(Default) of the Common Terms Agreement).

6.2 The Senior Facility E Lender shall be entitled, at any time, to:

6.2.1 cancel the Facility E Commitment;

6.2.2 terminate the Senior E Facility; and/or

6.2.3 demand immediate repayment of all or any part of the amounts outstanding
in terms of the Senior E Facility and/or immediate performance of all the
Borrower's obligations under the Senior E Facility.

6.3 Any amount which remains outstanding under Senior Facility E on the Final
Maturity Date shall be repaid in full on that date.

7. PREPAYMENT AND CANCELLATION

7.1 Voluntary cancellation

7.1.1 The Borrower may cancel the unutilised and undrawn amount of the Senior
Facility E Commitments in accordance with the requirements (and subject to the
terms) of clause 7 (Prepayment and Cancellation) of the Common Terms Agreement.

7.1.2 No amount of the Senior Facility E Commitments cancelled pursuant to this
Clause may be reinstated.

7.2 Voluntary prepayment

The Borrower may make voluntary prepayments in respect of the Senior Facility E
Loan made to it, in whole or in part, in accordance with the requirements (and
subject to the terms) of clause 7 (Prepayment and Cancellation) of the Common
Terms Agreement.

7

--------------------------------------------------------------------------------

7.3 Mandatory prepayment and prepayment offers

The Borrower shall be obliged to make mandatory prepayments and/or offers to
make prepayments (as applicable) in respect of the Senior Facility E Loan made
to it to the Senior Facility E Lender in accordance with the requirements (and
subject to the terms) of clauses 7 (Prepayment and Cancellation) and 8
(Prepayment Offers and Priorities) of the Common Terms Agreement.

8. INTEREST

8.1 Calculation of interest

8.1.1 The rate of interest on each Senior Facility E Loan, for each of Interest
Period of that Loan, is the percentage rate per annum determined by the Senior
Facility E Lender to be the aggregate of the prevailing Prime Rate and the
Applicable Margin, from time to time.

8.1.2 Interest shall accrue on the outstanding amount of each Senior Facility E
Loan on a day to day basis during each Interest Period.

8.2 Payment of interest

The Borrower shall pay all accrued interest on the Senior Facility E Loan made
to it on each Interest Payment Date, in accordance with the requirements of
clause 30 (Payment Mechanics) of the Common Terms Agreement.

8.3 Interest on overdue amounts

8.3.1 Any interest accruing on an Unpaid Sum shall be immediately payable by the
Borrower on demand by the Facility Agent.

8.3.2 Default interest (if unpaid) arising on any Unpaid Sum will be compounded
with that Unpaid Sum on the last day of each calendar month, but will remain
immediately due and payable.

8.4 Notification of rates of interest

Without prejudice to the obligation of the Borrower to pay interest calculated
at any applicable rate under this Clause 8, the Facility Agent shall notify the
Senior Facility E Lender and the Borrower, as soon as reasonably practicable:

8.4.1 of the determination of a rate of interest under this Agreement;

8.4.2 when interest commences to accrue at the rate calculated by reference to
the Applicable Margin specified in Clause 1.1.1(b) (Definitions).

9. INTEREST PERIODS

9.1 Duration

Each Senior Facility E Loan has successive Interest Periods:

9.1.1 commencing on (and including) the Utilisation Date (in respect of the
first Interest Period for that Senior Facility E Loan) or commencing on (and
including) an Interest Payment Date; and

9.1.2 ending on (but excluding) the next Interest Payment Date.

8

--------------------------------------------------------------------------------

9.2 Interest Periods for Unpaid Sums

Interest accruing on an Unpaid Sum shall be calculated as if that Unpaid Sum,
during the period of non-payment, constituted a Loan under Senior Facility E for
successive Interest Periods.

9.3 No overrunning the Final Maturity Date

If an Interest Period for a Senior Facility E Loan would otherwise extend beyond
the Final Maturity Date, it will be shortened so that it ends on the Final
Maturity Date.  This Clause does not apply to Interest Periods selected under
Clause 9.2 above in respect of Unpaid Sums which remain outstanding on the Final
Maturity Date.

9.4 Non-Business Days

If an Interest Payment Date would otherwise occur on a day which is not a
Business Day, that Interest Payment Date will instead be the next Business Day
in the same calendar month (if there is one) or the preceding Business Day (if
there is not).

10. FEES

10.1 Structuring Fee

The Borrower shall pay to the Original Senior Facility E Lender a structuring
fee in the amount and at the times agreed in the Fee Letter.

10.2 Facility Fee

The Borrower shall pay to the Senior Facility E Lender a facility fee in the
amount and at the times agreed in the Fee Letter.

10.3 Cash Processing Fee

The Borrower shall pay to the Senior Facility E Lender a cash processing fee in
the amount and at the times agreed in the Fee Letter.

10.4 Other Fees and Charges

The Borrower shall pay to the Senior Facility E Lender all other fees and
charges in the amounts and on the dates set out in the most recent pricing
schedule provided to the Borrower by the Senior Facility E Lender.

11. DEFAULT

11.1 In addition to any other Events of Default under any other Finance
Document, the failure by the Borrower to comply with any regulations and
regulatory obligations applicable to its business (whether or not having the
force of law but which are generally complied with) or the imposition of any
fines or penalty by any regulatory authority shall constitute an Event of
Default.

11.2 If an Event of Default occurs, and for so long as it is continuing, the
Facility Agent may enforce any of the rights and remedies provided for in clause
23.15 (Acceleration) of the Common Terms Agreement.

9

--------------------------------------------------------------------------------

12. UNDERTAKINGS

12.1 Insurance

12.1.1 In this Clause a prudent owner means a prudent owner and operator of any
business, and of assets of a type and size, similar in all cases to those owned
and operated by the Borrower in a similar location.

12.1.2 The Borrower shall ensure (and shall procure that Fidelity ensures) that
its Insurances:

(a) insure it for its insurable interest in respect of all risks which are
required to be insured against under any applicable law or regulation and which
a prudent owner would insure against;

(b) insure every tangible asset for its full replacement value;  and

(c) in the case of any other asset or risk, provide cover up to a limit which a
prudent owner would buy.

For this purpose, replacement value means the total cost of entirely rebuilding,
reinstating or replacing the relevant asset if it is completely destroyed.

12.1.3 The Borrower shall ensure that Fidelity will:

(a) ensure that its Insurances are underwritten by an insurance company or
underwriter which is of international standing;

(b) promptly pay (or procure payment of) all premiums and do anything which is
necessary to keep each of its Insurances in full force and effect;  and

(c) not do or allow anything to be done which may (and promptly notify the
Senior Facility E Lender of any event or circumstance which does or is
reasonably likely to) entitle any insurer of any of its Insurances to repudiate,
rescind or cancel it or to treat it as avoided in whole or in part or otherwise
decline any valid claim under it.

12.1.4 The Borrower shall procure that Fidelity provides insurance certificates,
insurance schedules and insurance policies on the first Utilisation Date for
Senior Facility E, if there is any material change in the insurance policy and
on each anniversary thereof and at any other time required by the Senior
Facility E Lender.

12.1.5 In the event that Fidelity fails to pay an insurance premium, the
Borrower shall notify the Senior Facility E Lender and shall immediately pay
such insurance premium.  If the Borrower fails to pay any insurance premium or
if the Senior Facility E Lender deems it necessary, the Senior Facility E Lender
shall pay such insurance premium and debit the Senior Facility E.

12.1.6 Where a cash shortfall or loss occurs, the Borrower agrees to:

(a) reimburse the Original Senior Facility E Lender by no later than the first
Interest Payment Date following the end of the month when that shortfall or loss
occurred; and

(b) immediately submit an insurance claim to the insurer.

12.1.7 The Borrower will provide the Senior Facility E Lender with a summary of
all current insurance claims together with details of the expected payments and
timing thereof on the first Business Day of each week.

10

--------------------------------------------------------------------------------

12.2 Audit Reports

12.2.1 The Borrower shall provide the Senior Facility E Lender with all internal
and external audit reports provided to the Borrower by their auditors (other
than the audit reports in respect of the mobile pay point business) and shall
permit the Senior Facility E Lender and/or accountants or other professional
advisers and contractors of the Senior Facility E Lender free access at all
reasonable times and on reasonable notice at the risk and cost of the Borrower
to (a) the premises, assets, books, accounts and records of each member of the
Group, (b) meet and discuss matters with management of the Group (c) perform an
audit of all or part of the cash processing system of the Group.

12.2.2 The Borrower shall provide the Senior Facility E Lender with the Internal
Controls Report contemplated in the Sarbanes Oxley Act signed by the chief
financial officer of the Borrower as soon as the same become available, but in
any event within 60 days after the end of each financial year.

12.3 Cash Float

The Borrower shall ensure that it has immediate access to a cash float in an
amount (Cash Float Amount) of not more than the lesser of R240,000,000 or 20 per
cent. of the Available Commitment which shall be held as a cash float with
Fidelity  at the Fidelity cash centres or in the static automatic teller
machines.

12.4 Cash Reconciliation

The Borrower shall prepare daily reports in a form acceptable to the Senior
Facility E Lender and shall provide such reports to the Senior Facility E Lender
at 17:00 on each Business Day.  The reports shall include:

12.4.1 the daily report provided by Fidelity to the Borrower;

12.4.2 the daily automatic teller machine threshold report; and

12.4.3 the daily cash reconciliation report of the Borrower highlighting loss
events and insurance claims.

12.5 Management Reports

The Borrower shall supply to the Senior Facility E Lender as soon as the same
become available, but in any event within 30 days after the end of each quarter
of each of its financial years, the Group's quarterly management accounts for
that quarter on a consolidated basis for that quarter.

13. GENERAL

13.1 Notices and domicilium

All documents in legal proceedings and notices in connection with this Agreement
shall be served in accordance with clause 33 (Notices) of the Common Terms
Agreement, which clause is incorporated by reference in this Agreement as if
repeated in this Agreement in full (except that references in that clause to the
Common Terms Agreement are to be construed as references to this Agreement).

13.2 Incorporation of by reference

The provisions clauses 17 (Costs and Expenses), 34 (Amendments and Waivers), 36
(General Provisions) and 40 (Waiver of Immunity) of the Common Terms Agreement
apply to this Agreement as though they were set out in full in this Agreement
(except that references in those clauses to the Common Terms Agreement are to be
construed as references to this Agreement).

11

--------------------------------------------------------------------------------

13.3 Governing Law

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by South African law.

13.4 Jurisdiction

13.4.1 The Parties hereby irrevocably and unconditionally consent to the
non-exclusive jurisdiction of the High Court of South Africa (Gauteng Local
Division, Johannesburg) (or any successor to that division) in regard to all
matters arising from the this Agreement (including a dispute relating to the
existence, validity or termination of this Agreement or any non-contractual
obligation arising out of or in connection with this Agreement) (a dispute).

13.4.2 The Parties agree that the High Court of South Africa is the most
appropriate and convenient court to settle disputes.  The Parties agree not to
argue to the contrary and waive objection to this court on the grounds of
inconvenient forum or otherwise in relation to proceedings in connection with
this Agreement.

13.4.3 This Clause 13.4 is for the benefit of the Finance Parties only.  As a
result, no Finance Party shall be prevented from taking proceedings relating to
a dispute in any other court with jurisdiction.  To the extent allowed by law, a
Finance Party may take concurrent proceedings in any number of jurisdictions.

13.5 Review

The Senior Facility E Lender may review the pricing of the Senior E Facility,
including the Applicable Margin, the Cash Processing Fee, any penalties, any
regulatory costs, costs and penalties and all other pricing and/or industry
imposed costs, pricing or penalties, at any time.  The Senior Facility E Lender
will endeavour to review the Senior E Facility on an annual basis.

13.6 Indemnity

The Borrower hereby indemnifies (and agrees to keep indemnified) and holds
harmless the Senior Facility E Lender and their respective officers, trustees,
agents, beneficiaries, employees and advisors against any and all losses,
claims, damages or liabilities to which they may become subject under or in
connection with this Agreement (including any fines or penalties imposed on the
Senior Facility E Lender by any regulatory body, including the South African
Reserve Bank, in connection with this Agreement), and agrees to reimburse the
Senior Facility E Lender for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such loss, claim, damage,
liability or action, provided that the Borrower will not be liable to any
particular Senior Facility E Lender in any such case to the extent that any such
loss, claim, damage or liability of that Senior Facility E Lender arises out of
the gross negligence or wilful misconduct of that Senior Facility E Lender or
any of its officers, trustees, agents, beneficiaries, employees and advisors, as
the case may be.

13.7 Counterparts

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

12

--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF UTILISATION REQUEST

To: [●]

as Facility Agent

From: NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED

[⬤], [⬤]

Dear Sirs,

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED
Senior Facility E Agreement, dated [●], 2018
(the Agreement)

1. We refer to the Agreement.  This is a Utilisation Request.  Terms defined in
the Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

2. We wish to borrow a Senior Facility E Loan on the following terms:

Proposed Utilisation Date:

[●] (or, if that is not a Business Day, the next Business Day)

Amount:

R[●] or, if less, the Available Facility

Available Commitment after the proposed Utilisation

R[●]

3. We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) of the Agreement is satisfied on the date of this Utilisation Request
and that no Event of Default has occurred or is continuing.

4. This Utilisation Request is irrevocable.

Yours faithfully,

…………………………………

authorised signatory

…………………………………

authorised signatory

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED

13

--------------------------------------------------------------------------------

SIGNATURE PAGE

BORROWER

For and on behalf of:

Net1 Applied Technologies South Africa Proprietary Limited

 

 

Name:

 

 

 

 

Office:

 

 

 

 

 

(who warrants his authority)

 

 

 


14

--------------------------------------------------------------------------------

SIGNATURE PAGE

FACILITY AGENT

For and on behalf of:

FirstRand Bank Limited (acting through its Rand Merchant Bank division)

 

For and on behalf of:

FirstRand Bank Limited (acting through its Rand Merchant Bank division)

Name:

 

 

Name:

 

Office:

 

 

Office:

 

 

(who warrants his authority)

 

 

(who warrants his authority)


15

--------------------------------------------------------------------------------

SIGNATURE PAGE

ORIGINAL SENIOR FACILITY E LENDER

For and on behalf of:

FirstRand Bank Limited (acting through its Rand Merchant Bank division)

 

For and on behalf of:

FirstRand Bank Limited (acting through its Rand Merchant Bank division)

Name:

 

 

Name:

 

Office:

 

 

Office:

 

 

(who warrants his authority)

 

 

(who warrants his authority)


 

 

 


 

16